PER CURIAM:
The appellant requests reargument and the filing of an opinion on the ground that the disposition of this appeal by order, without specification of the reasons for this Court’s affirmance of the judgment below, deprives him of the benefit of such reasons for “future legal proceedings and guidance”.
The Order entered upon this appeal was in the following form:
“After considering the contentions raised by the appellant, to-wit, that the Superior Court erred: (1) in entering judgment of conviction upon circumstantial evidence of insufficient weight; (2) in instructing the jury; and (3) in admitting the defendant’s statement and evidence obtained during an illegal detention, and an illegal search,
“IT IS ADJUDGED and ORDERED by the majority of the Court, Justice Duffy dissenting as to the first contention above stated, That the judgment of the Superior Court be and it is hereby
“AFFIRMED.”
The summary form of disposition adopted here has been taken from the practice in the United States Court of Appeals for the Third Circuit. See the Third Circuit’s Internal Operating Procedures Rule D; see also the Fifth Circuit’s Rule 21; the First Circuit’s Rule 14; the Eighth Circuit’s Rule 14; and the Tenth Circuit’s Rule 17.
The trend toward affirmances without opinions in certain types of cases has developed out of necessity by reason of the serious overburden of undermanned appellate courts, of which this Court is one.
The petition for reargument is denied.